Citation Nr: 1035959	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-03 990	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for peripheral neuropathy of 
the right and left lower extremities as a residual of cold injury 
and, if there is, whether service connection is warranted.

2.  Entitlement to service connection for peripheral neuropathy 
of the right and left upper extremities as a residual of cold 
injury.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to August 
1956.  

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In this decision, because there is new and material evidence, the 
Board is granting the Veteran's petition to reopen his claim for 
service connection for peripheral neuropathy of his lower 
extremities as a residual of cold injury.  However, the Board 
will then remand this claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development before 
readjudicating this claim on its underlying merits, i.e., on a de 
novo basis.  The Board is also remanding the remaining two claims 
concerning the peripheral neuropathy in the upper extremities, 
also as a residual of cold injury, and for a TDIU.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO denied the 
Veteran's claims for service connection for peripheral neuropathy 
of his right and left lower extremities because there was no 
medical evidence then on file relating this disability to his 
military service - including especially to cold-weather injury.

2.  Additional evidence since received, however, includes this 
required medical nexus opinion suggesting this correlation.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for 
peripheral neuropathy of the right and left lower extremities is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  But there is new and material evidence to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is ultimately seeking service connection for 
peripheral neuropathy of his lower extremities (also his upper 
extremities) as a residual of cold-weather injury while in the 
military.  However, the Board must first determine whether there 
is new and material evidence since a prior unappealed, and 
therefore final and binding, May 2005 RO decision that initially 
considered and denied this claim as it concerns the lower 
extremities.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or etiological link between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the prior May 2005 decision in question, the RO considered and 
denied the Veteran's claim for service connection for peripheral 
neuropathy of his lower extremities because there was no medical 
evidence then on file relating this disability to his military 
service, including especially to cold-weather injury.

At the time of that prior decision, the Veteran's service 
treatment records (STRs) made no reference to peripheral 
neuropathy or any kind of cold-weather injury such as frostbite.  
His post-service records showed that he was diagnosed in 2001 
with neuropathy (of his lower extremities) related to a history 
of hyperglycemia.  An April 2005 VA examination report also 
listed a diagnosis of moderate peripheral neuropathy of the lower 
extremities, and determined it was not secondary to diabetes but, 
instead, as likely as not due to cold exposure during his tour in 
Korea.  But the RO discounted the probative value of this 
favorable opinion, concluding there was no indication that VA 
examiner had reviewed the claims file for the pertinent medical 
and other history.

The RO therefore denied the Veteran's claim.  The RO notified the 
Veteran of that May 2005 rating decision and of his appellate 
rights in a June 2005 letter.  But since he did not initiate an 
appeal by filing a notice of disagreement (NOD) within one year 
of being notified of that decision, it became final and binding 
on him based on the evidence then of record and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In April 2007, the Veteran filed a petition to reopen this claim.  
According to VA law and regulation, if new and material evidence 
is presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).



According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
See also Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  The second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is the evidence that 
has been added to the record since the last final disallowance of 
the claim, regardless of the specific basis of that denial.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996).  And, here, the last 
final and binding denial of the claim was in May 2005, so that 
marks the starting point for determining whether there is new and 
material evidence to reopen the claim.

Since that decision, the Veteran has submitted a September 2007 
VA outpatient treatment record in which a VA physician noted the 
Veteran is having "increasing problems with his feet that more 
likely than not are related to his frostbite from the service and 
subsequent circulatory and neuropathic changes."  This report is 
new since it clearly did not exist at the time of the prior May 
2005 rating decision.  And since this VA physician attributes the 
Veteran's foot problems 


to frostbite in service, this report is also material to the 
central issue in this case inasmuch as it suggest a correlation 
between his current disability and military service.  See Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998) (holding that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant the 
claim).  See also Evans, 9 Vet. App. at 284 (indicating the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only need be probative of each 
element that was a specified basis for the last disallowance).

Inasmuch as there is new and material evidence, this claim for 
service connection for peripheral neuropathy of the right and 
left lower extremities as a residual of 
cold-weather injury is reopened.


ORDER

The petition to reopen the claim for service connection for 
peripheral neuropathy of the right and left lower extremities as 
a residual of cold-weather injury is granted, subject to the 
further development of this claim on remand.


REMAND

As already alluded to, the Veteran claims that he sustained 
frostbite injuries to all four extremities (upper and lower) 
while on active duty in the military - but, in particular, while 
stationed in Korea during the Korean Conflict.  In his April 2007 
claim, he alleged these cold-weather injuries occurred in 1952.  
He explained that his feet were soaked in ice and snow while 
traveling through swamps during the construction of air fields 
with the Army Engineers, and that he now suffers from peripheral 
neuropathy in both lower extremities.

In a subsequent statement, dated in May 2007, he maintained that 
the cold-weather injuries to his upper extremities occurred at 
Mermansk (sic) Run, located in the Bering Strait, where he had to 
chop ice from guns to use them properly.

None of the Veteran's service treatment records (STRs) makes any 
reference to peripheral neuropathy or any kind of cold-weather 
injury, such as the type alleged.  And, unfortunately, most of 
his service personnel records were destroyed in a fire at the 
National Personnel Records Center (NPRC), a military records 
repository, so while in the government's possession.  In this 
circumstance, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist him in 
developing his claims, and to explain the reasons and bases for 
its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  But missing service 
records, alone, while indeed unfortunate, does not obviate the 
need for him to still have medical nexus evidence supporting his 
claims by suggesting a correlation between his current upper and 
lower extremity peripheral neuropathy and his military service - 
and, in particular, exposure to cold, frigid temperatures in the 
manner alleged during the Korean Conflict.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991)).  That is to say, these missing 
records do not lower the threshold for an allowance of his 
claims; there is no reverse presumption for granting the claims.  
The legal standard for proving the claims is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. 
West, 12 Vet. App. 188, 194-95 (1999).

The Veteran's DD Form 214 indicates he was awarded the Korean 
Service Medal, so there is confirmation he served in Korea during 
the Korean Conflict.  Moreover, in Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Court addressed lay evidence as 
potentially competent to support the presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as STRs.

There is disagreement, however, over whether the Veteran's upper 
and lower extremity peripheral neuropathy is a result of cold-
weather injury during his tour in Korea or, instead, a 
complication of his diabetes.  His post-service records from 2001 
attribute the neuropathy (at least of his lower extremities) to 
his history of hyperglycemia, i.e., a manifestation of his 
diabetes.  Whereas the April 2005 VA examination report indicates 
the neuropathy is not secondary to the diabetes but, instead, as 
likely as not due to cold exposure during his tour in Korea.  
When initially considering and denying the claim in May 2005, the 
RO discounted the probative value of this favorable opinion, 
concluding there was no indication that VA examiner had reviewed 
the claims file for the pertinent medical and other history.  The 
inference is that the examiner's opinion did not have the proper 
factual foundation and predicate.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

But in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated that VA adjudicators may not disregard a favorable 
medical opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible only 
if the Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for medical opinions.  The 
Court added, "[i]t is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion."



In the Neives-Rodriguez decision, the Court vacated the 
underlying decision denying the claim because VA adjudicators had 
dismissed one of the two favorable private medical opinions 
solely on the basis that the physician had not reviewed the 
claims file, without an explanation of why that failure had 
compromised the value of the medical opinion.  In contrast, the 
Court held that, in rejecting the other supporting medical 
opinion, VA adjudicators had offered adequate reasons and bases 
for doing so (the doctor had overlooked pertinent reports 
regarding the Veteran's medical history), and thus, the Board's 
rejection was not based solely on the failure to completely 
review the claims file.

Additionally supportive of the Veteran's claim, and the reason 
the Board reopened the claim as it concerns his lower extremity 
peripheral neuropathy, is the more recent September 2007 VA 
outpatient treatment record in which a VA physician noted the 
Veteran is having "increasing problems with his feet that more 
likely than not are related to his frostbite from the service and 
subsequent circulatory and neuropathic changes."

It remains unclear, however, whether even this additional 
supporting opinion was based on consideration of all the relevant 
facts - namely, the documented history of diabetes.  Also, 
neither the April 2005 nor this September 2007 opinion includes 
discussion of any medical rationale for linking the neuropathy to 
the 
cold-weather injury in Korea versus the diabetes.  So the Board 
finds that additional medical comment is needed to determine the 
etiology of the neuropathy, and especially insofar as whether it 
is attributable to service- or non-service-related factors.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

And as for the remaining claim for a TDIU, a VA examination and 
opinion also are needed to determine whether the Veteran's 
service-connected disabilities prevent him from obtaining or 
maintaining substantially gainful employment.  See Beaty v. 
Brown, 6 Vet. App. 532 (1994); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994) (holding that VA has a duty to supplement the record 
by obtaining an examination, which includes an opinion as to 
what, if any, affect the Veteran's service-connected disabilities 
have on his ability to work).

Service connection is currently in effect for residuals of a 
lumbosacral strain, rated 40-percent disabling; bilateral hearing 
loss, also rated 40-percent disabling; tinnitus, rated 10-percent 
disabling; and fibroadenoma of the left breast, rated 
0-percent disabling (i.e., noncompensable).  Thus, the combined 
rating is 70 percent and has been effectively since September 
2004.  38 C.F.R. § 4.25.

So even without additionally establishing his entitlement to 
service connection for his upper and lower extremity peripheral 
neuropathy (which may nonetheless occur on remand), the Veteran 
has sufficient ratings for his already established service-
connected disabilities to warrant consideration of a TDIU under 
the provisions of 38 C.F.R. § 4.16(a) - that is, without having 
to resort to consideration of the special extra-schedular 
provisions found at § 4.16(b) and § 3.321(b)(1).

Moreover, the Veteran's TDIU claim is inextricably intertwined 
with his claims for service connection peripheral neuropathy of 
his upper and lower extremities because the outcome of the 
adjudication of these claims could additionally affect the 
outcome of his TDIU claim.  See Holland v. Brown, 6 Vet. App. 
443, 446 (1994) (a TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased-rating claim regarding the same condition).  Therefore, 
consideration of his TDIU claim must be temporarily deferred 
pending completion of the additional development concerning his 
claims for service connection for peripheral neuropathy of his 
upper and lower extremities as a residual of cold-weather injury.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered); see also Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation require 
that the claims be adjudicated together.).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination for an additional medical nexus 
opinion concerning the likelihood (very 
likely, as likely as not, or unlikely) 
that the peripheral neuropathy of his upper 
and lower extremities is attributable to his 
military service and, in particular, to cold-
weather injuries he may have sustained during 
his service from February 1948 to August 1956 
- including especially while stationed in 
Korean during the Korean Conflict.  
Conversely, is this neuropathy, instead, more 
likely than not a residual complication of 
his diabetes?  Or is the neuropathy a result 
of both factors, cold-weather injury and 
diabetes?

All necessary diagnostic testing and 
evaluation needed to make these important 
determinations should be completed.

The claims file, including a complete copy of 
this remand, must be provided to the examiner 
for review of the pertinent medical and other 
history.

In providing this requested medical nexus 
opinion, the examiner is instructed to 
carefully consider the Veteran's statements 
concerning his alleged cold injuries in 
service.  The examiner should also remain 
mindful that, in Dalton v. Nicholson, 21 Vet. 
App. 23 (2007), the Court determined a VA 
examination was inadequate because the 
examiner did not comment on the Veteran's 
report of 
in-service injury and, instead, relied on the 
absence of evidence in the service treatment 
records to provide a negative opinion.

That said, the term "as likely as not" does 
not mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner must discuss the medical 
rationale for all opinions and conclusions 
expressed.

2.  Also schedule the Veteran for an 
appropriate VA examination(s) to determine 
the effect of his 
service-connected disabilities on his 
employability.  The claims file must be made 
available to and reviewed by the examiner for 
the history of these disabilities.

Based on examination findings and this review 
of the claims file, the examiner is asked to 
indicate the likelihood (very likely, as 
likely as not, or unlikely) the Veteran is 
unable to obtain or maintain substantially 
gainful employment if only his service-
connected disabilities are considered, which 
currently are:  (i) residuals of a 
lumbosacral strain, rated 40-percent 
disabling; (ii) bilateral hearing loss, also 
rated 40-percent disabling; (iii) tinnitus, 
rated 10-percent disabling; and (iv) 
fibroadenoma of the left breast, rated 0-
percent disabling, i.e., noncompensable, for 
a combined 70 percent rating effectively 
since September 15, 2004.

In making this important determination, the 
examiner(s) also must consider the Veteran's 
level of education, work experience, and any 
special training, etc.  The examination 
report(s) must include a discussion of the 
rationale for all opinions and conclusions 
expressed.

3.  Then readjudicate the claims for service 
connection for peripheral neuropathy of the 
upper and lower extremities as a residual of 
cold-weather injury, and for a TDIU, in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


